Pee Cueiam.
Defendants’ only assignments of error are to the denial by the court», below of their moticcjs for., judgment of.nonsuit,, except a formal one. as to the- judgment.
Defendants state in their brief, “it is not contended that.there is no evidence of negligence on-the part of the defendants to go to the jury.” Defendants’ contention is that the case should have been nonsuited on the ground that plaintiff was guilty of contributory negligence as a matter of law.
A study of plaintiff’s evidence does not establish the facts necessary to show contributory negligence so clearly that no other conclusion may be reasonably drawn therefrom. Plaintiff has not proved himself out of court as a matter of law. Keener v. Beal, 246 N.C. 247, 98 S.E. 2d 19. The trial judge properly submitted the issue of contributory negligence to the triers of the facts.
No error.